69 N.Y.2d 692 (1986)
525 Park Avenue Associates, Appellant,
v.
Salvador De Hoyas, Respondent.
Court of Appeals of the State of New York.
Decided December 19, 1986.
C. Daniel Chill for appellant.
Donald Eng for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*694MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the memorandum of that court (121 AD2d 908). Moreover, we hold that the filing of a Rent Stabilization Code § 54 (D) application does not preserve a landlord's right to refuse a renewal of a lease on nonprimary residence grounds, pursuant to section 54 (E) where no notice of such intent has been timely given (see, Golub v Frank, 65 N.Y.2d 900; compare, Crow v 83rd St. Assoc., 68 N.Y.2d 796 [Omnibus Housing Act (L 1983, ch 403) did not implicitly repeal the Golub notice requirement of Rent Stabilization Code § 60]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.